Citation Nr: 1539080	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-05 900	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) prior to June 11, 2014.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 11, 2014.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for kidney disease.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2007 and September 2008 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1967 to June 1969.

2.  On July 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


